Case 2:20-cv-09982-MAR Document 25 Filed 08/31/21 Page 1 of 2 Page ID #:1851



  1
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ABRAHAM MAHONEY,                         )   Case No.: 2:20-cv-09982-MAR
                                               )
 12                Plaintiff,                  )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
 13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 14   KILOLO KIJAKAZI,                         )   AND COSTS PURSUANT TO 28
      Acting Commissioner of Social            )   U.S.C. § 1920
 15   Security,                                )
                                               )
 16                Defendant                   )
                                               )
 17
 18         Based upon the parties’ Stipulation for the Award and Payment of Equal
 19   Access to Justice Act Fees, Costs, and Expenses:
 20         IT IS ORDERED that fees and expenses in the amount of $1,800.00 as
 21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 22   awarded subject to the terms of the Stipulation.
 23   DATE: August 31, 2021
 24                             ___________________________________
                                 ____________________
                                          _
                                THE
                                 HE HONORABLE MARGO
                                                  MA     A. ROCCONI
 25                             UNITED STATES MAGISTRATE JUDGE
 26

                                              -1-
Case 2:20-cv-09982-MAR Document 25 Filed 08/31/21 Page 2 of 2 Page ID #:1852



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Young Cho
      _________________________
  4   Young Cho
      Attorney for plaintiff Abraham Mahoney
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                           -2-
